TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00229-CV



                                  Avraham Raphael, Appellant

                                                   v.

      Texas Department of Agriculture and Sysco Food Services of Houston, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. GN402013, HONORABLE PETER M. LOWRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Avraham Raphael seeks to appeal from a district court order dismissing

his lawsuit as frivolous. See Tex. Civ. Prac. & Rem. Code Ann. § 14.003 (West 2002). Appellees

Texas Department of Agriculture and Sysco Food Services of Houston have filed motions to dismiss

for want of jurisdiction. See Tex. R. App. P. 42.3(a). The order dismissing Raphael’s case was

signed and entered on August 25, 2004. The deadline for perfecting appeal was therefore September

24, 2004. See Tex. R. App. P. 26.1. Raphael filed an attempted notice of appeal with the district

court clerk on March 24, 2005. He filed a notice of appeal with the district court clerk that more

closely met the appellate procedure rules on April 4, 2005. See Tex. R. App. P. 25.1. He did not

file any motion contesting the order between the time the order was entered and the expiration of the

district court’s plenary power, nor did he seek an extension within 15 days after the deadline for

filing the notice of appeal. See id. 26.1; 26.3.
               Raphael claims that he lacked notice of the order and relies on rule 306a(4) to restart

his appellate deadlines; however, that rule states that the appellate time periods cannot begin to run

more than ninety days after the judgment or other appealable order was signed. See Tex. R. Civ. P.

306a(4); see also Tex. R. App. P. 4.2(a)(1). Complying with the provisions of Rule 306a is a

jurisdictional requisite. Memorial Hosp. v. Gillis, 741 S.W.2d 364, 365 (Tex. 1987); Grondona v.

Sutton, 991 S.W.2d 90, 91 (Tex. App.—Austin 1998, pet. denied). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than dismissal for want of

jurisdiction. See Grondona, 991 S.W.2d at 91. We grant appellees’ motions and dismiss the appeal.

Tex. R. App. P. 42.3(a).




                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: August 26, 2005




                                                  2